Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/241,624 filed 04/27/2021.  Claims 1-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 12/06/2021 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 4, 8, 11, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0237398), herein Wang, in view of Kitazato (US 2013/0111530).
Consider claim 1, Wang clearly teaches a method for processing hybrid playing of multi-type multimedia data, applied to a playing apparatus, wherein the playing apparatus is capable of playing a broadcast TV video and a video on demand (Vod), (Fig. 5: The STB can pay broadcast television or VOD, [0084].) the method comprising:

receiving a return instruction; (Fig. 17: The user presses the Home button, [0102].)

determining whether a current address is a homepage address of the playing apparatus; (Homepage URL, [0102])

in response to the current address being the homepage address, obtaining state switching information of playing broadcast TV video and Vod by the playing apparatus. (The STB switches from a currently displayed page to the homepage when the Home button is pressed, [0102].)

However, Wang does not explicitly teach determining whether the obtained state switching information meets a preset condition; and in response to the state switching information meeting the preset condition, cleaning up residual data of playing the Vod.

In an analogous art, Kitazato, which discloses a system for video distribution, clearly teaches determining whether the obtained state switching information meets a preset condition; and in response to the state switching information meeting the preset condition, cleaning up residual data of playing the Vod. (Fig. 32: When the user exits the VOD the memories 73A, 73B and 76 are cleaned, [0264].)



Consider claim 4, Wang combined with Kitazato clearly teaches playing the broadcast TV video after cleaning up the residual data. (The reception apparatus receives and displays broadcast television, [0059], [0060] Kitazato.)

Consider claim 8, Wang clearly teaches a playing apparatus for hybrid playing of multi-type multimedia data, (Fig. 5: The STB can pay broadcast television or VOD, [0084].) comprising: 

a processor; a memory configured to store instructions executable by the processor; ([0096]) wherein the processor is configured to:

receive a return instruction; (Fig. 17: The user presses the Home button, [0102].)

determine whether a current address is a homepage address of the playing apparatus; (Homepage URL, [0102])

in response to the current address being the homepage address, obtain state switching information of playing a broadcast TV video and a video on demand (Vod) by the playing apparatus. (The STB switches from a currently displayed page to the homepage when the Home button is pressed, [0102].)

However, Wang does not explicitly teach determine whether the obtained state switching information meets a preset condition; and clean up the residual data of the Vod in response to the state switching information meeting the preset condition.

In an analogous art, Kitazato, which discloses a system for video distribution, clearly teaches determine whether the obtained state switching information meets a preset condition; and clean up the residual data of the Vod in response to the state switching information meeting the preset condition. (Fig. 32: When the user exits the VOD the memories 73A, 73B and 76 are cleaned, [0264].)



Consider claim 11, Wang combined with Kitazato clearly teaches the processor is further configured to: play the broadcast TV video after cleaning up the residual data. (The reception apparatus receives and displays broadcast television, [0059], [0060] Kitazato.)

Consider claim 15, Wang clearly teaches a non-transitory computer readable storage medium, wherein, when instructions in the storage medium is executed by a processor of a playing apparatus, the playing apparatus is caused to perform a method for processing hybrid playing of multi-type multimedia data, , (Fig. 5: The STB can pay broadcast television or VOD, [0084], [0096].) the method comprising:

receiving a return instruction; (Fig. 17: The user presses the Home button, [0102].)

determining whether a current address is a homepage address of the playing apparatus; (Homepage URL, [0102])

in response to the current address being the homepage address, obtaining state switching information of playing the broadcast TV video and the Vod by the playing apparatus. (The STB switches from a currently displayed page to the homepage when the Home button is pressed, [0102].)

However, Wang does not explicitly teach determining whether the obtained state switching information meets a preset condition; and in response to the state switching information meeting the preset condition, cleaning up residual data of playing the Vod.

In an analogous art, Kitazato, which discloses a system for video distribution, clearly teaches determining whether the obtained state switching information meets a preset condition; and in response to the state switching information meeting the preset condition, cleaning up residual data of playing the Vod. (Fig. 32: When the user exits the VOD the memories 73A, 73B and 76 are cleaned, [0264].)



Consider claim 18, Wang combined with Kitazato clearly teaches the method further comprises: playing the broadcast TV video after cleaning up the residual data. (The reception apparatus receives and displays broadcast television, [0059], [0060] Kitazato.)

Claims 5, 6, 12, 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0237398) in view of Kitazato (US 2013/0111530) in view of Yun (US 2018/0342225).
Consider claim 5, Wang combined with Kitazato clearly teaches the playing apparatus.

However, Wang combined with Kitazato does not explicitly teach the playing apparatus is a hybrid broadcast broadband TV (HbbTV), and wherein receiving the return instruction comprises: receiving a trigger message of an Exit key or a Back key on a controller of the HbbTV.

In an analogous art, Yun, which discloses a system for video distribution, clearly teaches the playing apparatus is a hybrid broadcast broadband TV (HbbTV), and wherein receiving the return instruction comprises: receiving a trigger message of an Exit key or a Back key on a controller of the HbbTV. ([0047], [0075], [0076])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Wang combined with Kitazato by the playing apparatus is a hybrid broadcast broadband TV (HbbTV), and wherein receiving the return instruction comprises: receiving a trigger message of an Exit key or a Back key on a controller of the HbbTV, as taught by Yun, to achieve the predictable result of controlling the playing apparatus. 

Consider claim 6, Wang combined with Kitazato and Yun clearly teaches cleaning up the residual data of playing the Vod comprises: calling an engine of a browser playing the Vod to clean up a residual HTML page. ([0123], [0264] Kitazato)

claim 12, Wang combined with Kitazato and Yun clearly teaches the playing apparatus is a hybrid broadcast broadband TV (HbbTV), and in response to receiving the return instruction, the processor is configured to: receive a trigger message of an Exit key or a Back key on a controller of the HbbTV. ([0047], [0075], [0076] Yun)

Consider claim 13, Wang combined with Kitazato and Yun clearly teaches in response to cleaning up the residual data of playing the Vod, the processor is configured to: call an engine of a browser playing the Vod to clean up a residual HTML page. ([0123], [0264] Kitazato)

Consider claim 19, Wang combined with Kitazato and Yun clearly teaches the playing apparatus is a hybrid broadcast broadband TV (HbbTV), and receiving the return instruction comprises: receiving a trigger message of an Exit key or a Back key on a controller of the HbbTV. ([0047], [0075], [0076] Yun)

Consider claim 20, Wang combined with Kitazato and Yun clearly teaches cleaning up the residual data of playing the Vod comprises: calling an engine of a browser playing the Vod to clean up a residual HTML page. ([0123], [0264] Kitazato)

Allowable Subject Matter
Claims 2, 3, 7, 9, 10, 14, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425